BOND, J.
The first objection urged on this appeal relates to instruction No. 3, given for defendant, wherein the jury were told in effect that if the section foreman, Burgess, in charge of the hand car, gave no order to plaintiff to stop the push car, then plaintiff had no right to do so merely upon the direction of some one working under said foreman. It is claimed by appellant that this was error. We can not concur in that view for several reasons. First, the declaration complained of is simply the converse of one contained in instruction No. 1, given for appellant, which told the jury in substance that plaintiff was not guilty of negligence in descending from the push car in front of the hand car, provided he did so by the order or direction to stop the push car given by the section foreman. Secondly, the negligence pleaded- on the part of defendant as to this part of the transaction, was the giving of such an order by its section boss, who was specifically named. Thirdly, plaintiff’s petition, as well as the entire proof, shows that his duty as an employee was to obey the orders of the person put over him as vice-principal, i. e., Burgess, the section
*362foreman. The directions of the latter were the only source to which plaintiff could appeal for authority from defendant for the rendition of service, since obedience and subjection to his orders was a part of plaintiff’s contract when he took employment. Necessarily, therefore, it was essential to the statement of any cause of action to plead, as he did, the command of the section boss, as evidence of authority emanating from defendant for the act of plaintiff in alighting from the push car and attempting to stop its progress. Eor the mere utterance of such an order by a third party — unauthorized to speak for defendant — would create no liability on its part for injuries caused to plaintiff by following the direction of such interloper. The doctrine that the liability of the master is confined to the acts done within the real or apparent scope of the authority confided to his agents or servants, has not been at all affected (as contended by appellant) by the fellow-servant act, now a part of our statutory law. R. S. 1899, sec. 2873, et seq. That legislation was merely intended to put the employees of a railroad company upon the same footing, as to recovery for personal injuries, which supports the right of non-employees to such redress. While the former are no longer debarred from relief because the injury complained of was occasioned by the act of a fellow servant, still, like the latter, they can only fasten a liability upon the railroad company when the injury has been caused by the negligence of some one acting within the real or ostensible authority entrusted to him by such corporation. Bequette v. St. Louis Iron Mt. R’y, No. 7784, Ms. Opinion.
Appellant next complains of this instruction because it embodies the doctrine that if the injury was proximately caused by plaintiff’s negligence, he could not recover. This is the universal law and is in so many words retained as a complete' *363defense in the fellow-servant act. R. S. 1899, sec. 2813, supra.
Appellant further complains of the second instruction for defendant, which told the jury that there was no evidence of the incompetency of Bowers, the man in charge of the brake on the hand car. _ There was no contrary evidence to this declaration in the record, and defendant’s evidence tended to show the full competency and skill of this particular brakeman. The objection is, therefore, not well taken.
On the issue as to the power of defendant to avert the injury, after the perilous position of plaintiff was discovered, the jury were correctly advised, both in the instructions for plaintiff as well as those given for defendant. The jury found for the defendant on this and other issues submitted to them. "Under the present record we are bound by their verdict and, therefore, affirm the judgment.
All concur.